Name: Commission Regulation (EEC) No 1516/92 of 11 June 1992 laying down temporary transitional arrangements for the implementation of Regulation (EEC) No 615/92
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 6. 92 Official Journal of the European Communities No L 159/33 COMMISSION REGULATION (EEC) No 1516/92 of 11 June 1992 laying down temporary transitional arrangements for the implementation of Regulation (EEC) No 615/92 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 1 . In cases where, for agro-climatic reasons, producers of sunflower seed on non-irrigated land within the areas listed in the Annex have been unable to sow their sunflower seed by 30 May 1992, the competent authority may authorize the extension of the relevant date given in Annex I of Regulation (EEC) No 615/92 for these producers until not later than 15 June 1992. 2. In cases where paragraph 1 is applied, the com ­ petent authority shall not apply the provisions of Article 14 (1 ) of Regulation (EEC) No 615/92 relating to late submission of the application form, but shall instead apply a cumulative per diem forfeiture of eligibility to receive the direct payments equal to 2 % of the projected regional reference amount. This forfeiture shall be applied up to a maximum of 1 5 days, after which the application shall become void and the area concerned ineligible for further support during 1992/93. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3766/91 of 12 December 1991 establishing a support system for producers of soya beans, rape seed and colza seed and sunflower seed (') and in particular Article 9 (2) and Article 11 thereof, Whereas Commission Regulation (EEC) No 61 5/92 (z), as amended by Regulation (EEC) No 1241 /92 (3), lays down detailed rules for a support system for producers of soya beans, rape seed, colza seed and sunflower seed, and in particular Article 3 ( 1 ) (iv) thereof specifies that applica ­ tions for the direct payments should be lodged by 30 May 1992 ; Whereas because of exceptional meteorological circum ­ stances during the spring of 1992 it has not been possible to sow sunflower seed ip certain traditional growing areas before the end of May 1 992 ; whereas to prevent undue hardship to sunflower seed producers in those areas the deadline for the submission of their applications for the direct payments should be, exceptionally and temporarily, extended ; Whereas because of administrative problems in Member States application forms for the direct payments have not been made available to producers in good time to apply before the deadlines specified by the Member States ; whereas to protect the legitimate expectation of producers who have sown their seed but have been unable to apply for the direct payments before the deadline specified by the Member State because of administrative problems ; whereas the existing system of cumulative forfeiture of the eligibility to receive the direct payments because of late application may be temporarily not applied, and a different system of forfeitures temporarily applied ; Whereas to prevent the risk of fraud against the Commu ­ nity budget and to ensure timeliness in the lodging of applications after the periods of the temporary arrange ­ ments it is appropriate to intensify the rate of sanction applied ; Whereas the measures provided for in this Regulation shall apply from 30 May 1992 ; Article 2 1 . For the 1992/93 exercise, in cases where, by the appropriate date specified by the Member State in accor ­ dance with Article 3 ( 1 ) (iv) of Regulation (EEC) No 615/92, a producer has sown the seed but failed to lodge the application for the direct payments because of administrative problems within the Member State the competent authority of the Member State may choose not to apply the provisions of Article 14 (1 ) of Regulation (EEC) No 615/92 relating to the late submission of the application form. 2. In cases where paragraph 1 is applied, a cumulative per diem forfeiture of eligibility to receive the direct payment equal to 0 % of the projected regional reference amount for a period of 15 days immediately following the relevant date specified in accordance with Article 3 ( 1 ) (iv) of Regulation (EEC) No 615/92 and 2% of the same amount for the subsequent 15 days shall be applied. These forfeitures shall be applied for a maximum of 30 days, after which the application shall become void and the area concerned ineligible for further support during 1992/93 . (') OJ No L 356, 24. 12. 1991 , p. 17. 0 OJ No L 67, 12. 3. 1992, p. 11 . 3) OJ No L 130, 15 . 5. 1992, p. 35. No L 159/34 12. 6. 92Official Journal of the European Communities Article 3 1 . The provisions of Articles 1 and 2 may not be combined in any individual case. 2. Member States shall adopt any additional measures necessary for the application of this Regulation . 3. The competent authorities of Member States applying the provisions of Articles 1 and 2 shall submit a succinct report on their application to the Commission by 15 September 1992. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 30 May 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 June 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX SPAIN Avila Burgos Leon Palencia Salamanca Segovia Soria Valladolid Zamora Huesca Zaragoza Granada Caceres Cuenca Badajoz PORTUGAL Portalegre Beja (except Odemira) Ã vora.